DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 07/01/22, claims 1, 8, and 21 have been amended, and claims 2, 4-5, 7, 9-20, 22-24, 28-29, 32, 35, 38-39, and 42 have been canceled. 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 07/01/22 have been carefully considered/reviewed but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references. 
Furthermore, in response to Applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Moreover, regarding Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Moreover, in response to Applicant's argument/remarks that the hindsight bias concern of picking and choosing elements from lots of different random prior art and saying they work together, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, regarding Applicant’s arguments corresponding to amended features,
Millar et al, as a primary reference, discloses a system/method at least comprising:
receiving first location data representing a first location (270) associated with a first audio/video (A/V) device (by cameras 110, 120, 130, 140), 
receiving/determining second location data representing a second location (180) associated with a second audio/video (A/V) device (by cameras 110, 120, 130, 140),
receiving first image data (from video feed) generated by the first/second audio/video (A/V) device (by cameras 110, 120, 130, 140), and determining that the first image data representing a person (moving objects) (Fig. 6, 610; paras. [0048], [0016-0017], [0021]); and
receiving second image data generated by the first/second A/V device (by cameras 110, 120, 130, 140), and
determining that the second image data also represents a person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0002], [0017-0018], [0020-0022], [0048]).
Millar et al does not seem to at least particularly disclose the following claimed features:
sending the first/second image data to a first/second user device, respectively;
receiving, from the first/second user/client device, a request to share the first/second image data;
determining the first/second image data representing the person is based at least in part on the request to share the first/second image data respectively;
determining a geographic area associated with the first A/V device;
determining that the second location associated with the second A/V device is located within the geographic area; and 
based at least in part on the request to share the first image data and the determining that the second location associated with the second A/V device is located within the geographic area, determining that the second image data also represents the person. 
However, Zhang, utilized as a supporting/secondary reference, teaches image cache sharing between clients (User Devices) remote desktop comprising enabling multiple client/user devices (includes a first user device and a second user device) to share image data,
wherein the central cache manager can determine whether any other client devices contain the requested image data in their respective image caches, and if such a device is identified, the server transmits a message to the first client device, identifying the second client device that contains the requested image data in its respective image cache, so that the first client device may then request and receive the image data from the second client device over the LAN on which both devices reside, thereby obtaining the data with less latency (abs.; paras. [0001-0002]).

Furthermore, Jung et al, utilized as another supporting/secondary reference, teaches regional proximity for shared image devices comprising, wherein if a user of a shared image device agrees to publish a particular image for a number of other shared image devices including, in particular, a second shared image device, then the user at the second shared image device can, in certain embodiments but not others, agree to accept the pictures, and it is possible to envision relatively simple or complex cases relating to receiving and/or transmitting images, or portions thereof, pertaining to shared image devices within a particular sharing region/area/location, 
(e.g.,, shared image devices configurable as digital cameras can have the capability of browsing through their shared images, wherein such a browser could be applied to incoming subscribed-to images. Consider an instance that provides for "stop subscribing" to any particular user, from any particular sharing session, and/or the like. As such, the images can be either permanently blocked, temporarily blocked, allowed access to add further time, selectively cultured, or a wide variety of other permutations), 
so as to either transmitt at least one portion of at least one image representation from, or receive at least one portion of the at least one image representation at, the shared image device in a manner at least partially relying on a positioning of the shared image device within the sharing region/area/location (abs.; paras. [0137-0140]).
Moreover, COHEN et al, utilized as another supporting/secondary reference, teaches object instance ID using 3D spatial configuration comprising determining a geographic area associated with a first A/V device and a camera for capturing an image of multiple objects at a site, at least one processor executable to use a location and orientation of the camera to create a 3D model of the site including multiple instances of objects expected to be in proximity to the camera, and generate multiple candidate clusters each representing a different projection of the 3D model, detect at least two objects in the image, and determine a spatial configuration for each detected object, and match the detected image objects to one of the multiple candidate cluster using the spatial configurations, associate the detected objects with the expected object instances of the matched cluster, and retrieve information of one of the detected objects that is stored with the associated expected object instance, and a head-wearable display configured to display the information (abs.; paras. [0005], [0010]).


Therefore, it would have been considered quite/contentiously obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine at least Zhang, Jung et al, and COHEN et al’s teachings as above, so as to 
determine that the second location associated with the second A/V device is located within the (determined) geographic area, and
based at least in part on the request to share the first image data and the determining that the second location associated with the second A/V device is located within the  (determined) geographic area, further determine that the second image data also represents the person, 
so that the first client device may then request and receive the image data from the second client device over the LAN on which both devices reside, thereby obtaining the image data with less latency, and either transmit at least one portion of at least one image representation from, or receive at least one portion of the at least one image representation at, the shared image device in a manner at least partially relying on the positioning of the shared image device within the sharing region/are/location, retrieve information of one of the detected objects that is stored with the associated expected object instance, and a head-wearable display configured to display the information.
In conclusion, the Examiner maintains the current rejections of currently pending amended claims at least in view of all of the rational/reasons as thoroughly discussed above and the following new grounds of rejection(s).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all oviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 6, 8, 21, 25-28, 30-33, 36, 39, 40-41, and 45-48 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Millar et al (2012/0169882 A1) in view of Zhang (2016/0246787 A1), Jung et al (2010/0271490 A1), COHEN et al (2018/0137386 A1), and Cheng et al (2006/0093190 A1).
Regarding claims 1, 8, 21, and 45-48, Millar et al discloses a system/method comprising:
one or more communication components (Fig. 1, 150); 
one or more processors (160); and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors, cause the system, to perform operations comprising (paras. [0067], [0070-0072]):
receiving first location data representing a first location (270) associated with a first audio/video (A/V) device (by cameras 110, 120, 130, 140), 
receiving/determining second location data representing a second location (180) associated with a second audio/video (A/V) device (by cameras 110, 120, 130, 140),
receiving first image data (from video feed) generated by the first/second audio/video (A/V) device (by cameras 110, 120, 130, 140), and determining that the first image data representing a person (moving objects) (Fig. 6, 610; paras. [0048], [0016-0017], [0021]); and
receiving second image data generated by the first/second A/V device (by cameras 110, 120, 130, 140), and
determining that the second image data also represents a person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0002], [0017-0018], [0020-0022], [0048]).
Millar et al does not seem to particularly/explicitly disclose:
sending the first/second image data to a first/second user device, respectively;
receiving, from the first/second user/client device, a request to share the first/second image data indicating that the first/second image data represents the person by analyzing the image/second image data to determine that the at least second image data also represents person, respectively;
determining to analyze the first/second image data representing the person is based at least in part on the request to share the first/second image data respectively;
determining a geographic area associated with the first A/V device that includes the first location;
determining that the second location associated with the second A/V device is located within the geographic area is based at least in part on the receiving of the request to share the first image data; 
based at least in part on the request to share the first image data and the determining that the second location associated with the second A/V device is located within the geographic area, determining that the second image data also represents the person; 
based at least in part on determining that the second image data also represents the person, generating the alert data; and
transmitting/sending the alert data to at least one of the first user/client device or a second user/client device.
However, Zhang teaches image cache sharing between clients (User Devices) remote desktop comprising enabling multiple client/user devices (includes a first user device and a second user device) to share image data,
wherein the central cache manager can determine whether any other client devices contain the requested image data in their respective image caches, and if such a device is identified, the server transmits a message to the first client device, identifying the second client device that contains the requested image data in its respective image cache, so that the first client device may then request and receive the image data from the second client device over the LAN on which both devices reside, thereby obtaining the data with less latency (abs.; paras. [0001-0002]).
Furthermore, Jung et al teaches regional proximity for shared image devices comprising, wherein if a user of a shared image device agrees to publish a particular image for a number of other shared image devices including, in particular, a second shared image device, then the user at the second shared image device can, in certain embodiments but not others, agree to accept the pictures, and it is possible to envision relatively simple or complex cases relating to receiving and/or transmitting images, or portions thereof, pertaining to shared image devices within a particular sharing region, 
(e.g.,, shared image devices configurable as digital cameras can have the capability of browsing through their shared images, wherein such a browser could be applied to incoming subscribed-to images. Consider an instance that provides for "stop subscribing" to any particular user, from any particular sharing session, and/or the like. As such, the images can be either permanently blocked, temporarily blocked, allowed access to add further time, selectively cultured, or a wide variety of other permutations), 
so as to either transmitt at least one portion of at least one image representation from, or receive at least one portion of the at least one image representation at, the shared image device in a manner at least partially relying on a positioning of the shared image device within a sharing region (abs.; paras. [0137-0140]).
Moreover, COHEN et al teaches object instance ID using 3D spatial configuration comprising determining a geographic area associated with a first A/V device and a camera for capturing an image of multiple objects at a site, at least one processor executable to use a location and orientation of the camera to create a 3D model of the site including multiple instances of objects expected to be in proximity to the camera, and generate multiple candidate clusters each representing a different projection of the 3D model, detect at least two objects in the image, and determine a spatial configuration for each detected object, and match the detected image objects to one of the multiple candidate cluster using the spatial configurations, associate the detected objects with the expected object instances of the matched cluster, and retrieve information of one of the detected objects that is stored with the associated expected object instance, and a head-wearable display configured to display the information (abs.; paras. [0005], [0010]).
Moreover, Cheng et al teaches adaptive multi-modal integrated biometric ID detection and surveillance system comprising;
at least a first A/V device (a first camera) and a second A/V devices device (a second camera) (Fig. 5; para. [0037]);
setting a suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data based on determining the suspicious/unauthorized person/subject (abs.; Fig. 1; paras. [0035-0038]); and
transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one of the first A/V device or the second A/V devices device, and receiving, from the user/client device associated with the first audio/video (A/V) device associated with the alert data, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Zhang, Jung et al, COHEN et al, and Cheng et al’s teachings as above so as to 
send the first/second image data to the first/second user device, respectively;
receive, from the first/second user/client device, the request to share the first/second image data indicating that the first/second image data represents the person by analyzing the first/second image data to determine that the at least second image data also represents person, respectively;
determine that the first/second image data representing the person is based at least in part on the request to share the first/second image data respectively;
determine the geographic area associated with the first A/V device that includes the first location, receive, from the first user device, an indication that the first image data represents the person, receive, from the second user device, an indication of the geographic area that includes the first location, determine that the geographic area is an area that the first location is located within,
determining that the second location associated with the second A/V device is located within the (determined) geographic area is based at least in part on the receiving of the request to share the first image data; 
based at least in part on the request to share the first image data and the determining that the second location associated with the second A/V device is located within the  (determined) geographic area, determining that the second image data also represents the person; 
based at least in part on determining that the second image data also represents the person, generating the alert data, and transmitting/sending the alert data to at least one of the first user/client device or a second user/client device,
 thereby obtaining the image data with less latency, either transmitting at least one portion of at least one image representation from, or receiving at least one portion of the at least one image representation at, the shared image device in a manner at least partially relying on the positioning of the shared image device within the sharing region, retrieving information of one of the detected objects that is stored with the associated expected object instance, and a head-wearable display configured to display the information, and providing improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination.
Regarding claims 3 and 26, Millar et al discloses further operations comprising a database structures (para. [0064]).
Cheng et al teaches setting the suspicious person warning flag (that triggers alarm/alert), and generating the alarm/alert after determining the suspicious/unauthorized person/subject as discussed above.
Furthermore, Cheng et al teaches determining that information associated with the person is not stored in a database (by matching/query) concerning an alert (paras. [0075], [0059-0060], [0064], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching(s) as above so as to determine that the information associated with the person is not stored in the database, wherein the generating of the alert data and setting the warning is based at least on part on the determining that the information associated with the person is not stored in the database for substantially the same reason/rational as discussed above.
Regarding claim 6, Millar et al discloses determining that the second image data represents the person/object is for at least an amount of time, and wherein generating the alert data is further based at least in part on determining that at least the second image data represents the person for the amount of time (greater than threshold period of time) (para. [0017]).   
Furthermore, Cheng et al teaches generating the alarm/alert after determining the suspicious/unauthorized person/subject as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching(s) as above, wherein the generating of the alarm/alert data is further based at least in part on determining that the second image data represents the person for the amount of time, for substantially the same reason/rational as discussed above.
Regarding claim 25, Cheng et al teaches further operations comprising, wherein the client device is associated with the first A/V device (first camera), and transmitting/sending, using the one or more communication components, additional alert data to an additional client/user device (via client application and/or user/client interface) associated with the second A/V device (second camera) (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Regarding claim 27, Cheng et al teaches generating an association between the first A/V device with the second A/V device, wherein the generating the alert data is further based at least in part on the association (paras. [0035-0038]).
Regarding claim 28, Cheng et al teaches the client device as discussed above.
Furthermore, Cheng et al teaches receiving information indicating that the person represented by the first image data includes a suspicious person, wherein the generating the alert data is further based at least in part on the information (paras. [0037-0038]).	
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize receiving, from the user/client device or an additional user/client device, information indicating that the person represented by the first image data includes a suspicious person, for substantially the same reason/rational as discussed above. 
Regarding claim 30, the combination of Millar et al and Wang would disclose further operations comprising, 
	        storing information (metadata) indicating the predefined distance (Millar et al; Fig. 7; para. [0059]).
Regarding claim 31, Millar et al discloses further operations comprising:
determining that the first image data represents the person at a first time (inherency), determining that the second image data represents the person at a second time (inherency), and determine that the second time is within a period of time to the first time (implied by determining speed (S = Distance/Time) of the object/person and/or the person loitering  greater than some threshold period of time and/or when an object is longer than a predefined period of time), wherein each A/V device (camera) transmits metadata (as above) associated with images of moving objects to a computer system) (paras. [0017-0018], [0020-0022]).
Furthermore, Cheng et al teaches setting the suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data after determining the suspicious/unauthorized person/subject as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching as above so that the generating the alarm/alert data is based on at least in part on the determining that the second time is within the period of time to the first time, for substantially the same reason/rational as discussed above.


Regarding claim 32, Millar et al discloses:
receiving first image data with the first location associated with the first audio/video (A/V) device, and receiving second image data with the second location associated with the second audio/video (A/V) device as discussed above.
Millar et al further teaches:
storing the first and the second image data (para. [0018]);
learning a location in the field of view of the first camera that corresponds to a location in the field of the second camera (para. [0037]); and
metadata server for storing and analyzing metadata received from cameras (para. [0029]).
Furthermore, Wang teaches system/method for vision based 3D reconstruction and object tracking comprising determining the distance between the first camera (A/V device) being associated with the first location and the second camera (A/V device) being associated with the second location, and based at least in part on determining that the second location is within the distance to the first location, track the first camera to capture the image of the object, and generate the 3D model of the object, and subsequently update/enhance 3D model of the object as discussed above; and
analyzing the first data with respect to the second data to determine that a first location is within the distance to a second location (abs.; Fig. 3, 305-320; paras. [0004], [0028-0032]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Wang’s teaching as above so that when executed by the one or more processors, cause the system to perform further operations comprising, storing first data indicating the first location associated with the first A/V device, and storing second data indicating the second location associated with the second A/V device, wherein the determining that the second location is within the predefined distance to the first A/V location based at least in part on the first data and the second data, for substantially the same reason/rational as discussed above.
Regarding claim 33, Millar et al discloses,
analyzing the second image data with respect to the first image data (Fig. 6, 610); and
the determining that second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0048], [0017-0018], [0021]).



Regarding claim 36, Millar et al discloses:
analyzing the second image data with respect to the first image data (Fig. 6, 610); and
determining that a second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0048], [0017-0018], [0021]).
Regarding claim 39, Millar et al discloses using the one or more communication components as discussed above.
Millar et al further discloses associating the first A/V device with a profile (para. [0049]).
Furthermore, Wang teaches system/method for vision based 3D reconstruction and object tracking comprising determining a distance between a first (A/V device) being associated with a first location and a second camera (A/V device) being associated with a second location, and based at least in part on determining that (the second camera having) the second location is within a (predefined) distance to (the first camera having) the first location, track the first camera to capture an image of the object as discussed above.
Moreover, Cheng et al teaches transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one of the first A/V device or the second A/V devices device, and receiving, from the user/client device associated with the first audio/video (A/V) device associated with the alert data, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Wang and Cheng et al’s teachings as above so as to cause the system to perform further operations comprising associate the user device with the profile, and receive, using the one or more communication components and from the user device, an indication of the predefined distance for substantially the same reasoning/rational as discussed above.
Regarding claim 40, Zhang teaches image cache sharing between clients (User Devices) remote desktop comprising enabling multiple client/user devices (includes a first user device and a second user device) to share image data, as discussed above.
Furthermore, Zhang teaches All of the user data is stored in the cloud (e.g., in a data center), providing more centralized management and quality of control for the organization that may employ the individual users (para. [0003]).


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing Zhang’s teachings as above so as to store account data, the account data associating the first A/V device with the second user device for substantially the same reasoning/rational as discussed above.
Regarding claim 41, Millar et al discloses receiving first/second location data representing the first/second location associated with the first/second audio/video (A/V) device, as discussed above.
Zhang teaches image cache sharing between clients (User Devices) remote desktop comprising enabling multiple client/user devices (includes a first user device and a second user device) to share image data, as discussed above.
Furthermore, Millar et al discloses receiving a second indication of a region of interest (para. [0056]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing Millar et al and Zhang’s teachings as above so that the receiving of the indication determining of the geographic area that includes the first location associated with the first A/V device comprises at least one of:
receiving, from the second user device, a first indication of a distance around the first location; or
receiving, from the second user device, the second indication of the region that includes the first location for substantially the same reasoning/rational as discussed above.

7.	Claims 34 and 37 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang (2016/0246787 A1), Jung et al (2010/0271490 A1), COHEN et al (2018/0137386 A1), and Cheng et al (2006/0093190 A1) as applied to claims 1 and 8 above, respectively, and further in view of Sakaue (2015/0294481 A1).
Regarding claims 34 and 37, Millar et al discloses:
analyzing the first image data and the second image data to determine the moving object/person, and determining that the second image data also represents the person as discussed above.
The combination of cited references does not seem to particularly disclose:
analyzing the first image data to determine a first characteristic associated with the person;
analyzing the second image data to determine a second characteristic associated with the person; and
determining that the second image data also represents the person based at least in part on the first characteristic and the second characteristic.
However, Sakaue teaches motion information apparatus/method comprising:
analyzing a first image data to determine a first characteristic (Fig. 13A-13C) associated with the person, and analyzing a second image data to determine a second characteristic (Fig. 13A-13C) associated with the person, in order to acquire motion information indicating a motion of a person (paras. [0157], [0164-0165], [0048]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Sakaue’s teaching(s) as above so as to analyze the first image data to determine the first characteristic associated with the person, analyze the second image data to determine the second characteristic associated with the person, and determine that the second image data also represents the person based at least in part on the first characteristic and the second characteristic in order to acquire motion information indicating a specific motion of the person.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)    Lee et al (2016/0093181 A1), Apparatus/method for generating a super-resolved image from multiple cameras.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483